Citation Nr: 1109929	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-09 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depressive disorder, and dysthymia.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In connection with his appeal, the Veteran and his friend testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in November 2010; a transcript of the hearing is associated with the claims file.  At the time of his Board hearing, the Veteran submitted additional evidence in support of his claim, with a waiver of RO consideration of such evidence.

The issue of entitlement to service connection for a skin disorder, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has an acquired psychiatric disorder to include PTSD, depressive disorder, and dysthymia, as a result of in-service stressors of witnessing service members being washed overboard and drowning, and witnessing the remains of a shark-eaten service member being pulled from the wreckage of a helicopter.




CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD, depressive disorder, and dysthymia, was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2010); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

As the Board's decision to grant service connection for an acquired psychiatric disorder to include PTSD, depressive disorder, and dysthymia, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection for some disorders, including psychosis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R.       § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R.           § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

Once the claimed stressor has been verified, a veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Board initially notes that the Veteran's service personnel records do not demonstrate that he engaged in combat with the enemy.  In this regard, his service personnel records, to include his military awards and decorations, do not denote combat service.  His service separation form, his DD-214, indicates that his military occupational specialty was surveyor.  His DD-214 lists dates during which he served in the Republic of Vietnam, October 25, 1971 to October 27, 1971; December 13, 1971 to January 10, 1972; and April 28, 1972 to April 30, 1972.  His service personnel records indicate that he embarked upon the U.S.S. Tripoli on October 19, 1971 and disembarked on January 19, 1972; and embarked upon the U.S.S. Okinawa on April 18, 1972 and disembarked on July 17, 1972.  

In a number of written statements, as well as in his testimony before the Board in November 2010, the Veteran described his claimed PTSD-stressors.  He described witnessing a man being washed overboard and drowning on the U.S.S. Okinawa, and witnessing the remains of a service member being pulled from the ocean, three-quarters eaten by sharks, from wreckage of a downed helicopter on the U.S.S. Tripoli.  He described being afraid to be selected to search for submarines via helicopter, as he had witnessed several helicopters crash into the sea and was fearful of sharks.  
A number of the Veteran's fellow service members submitted statements on the Veteran's behalf.  In a statement dated in October 2007, J.S. wrote that he served with the Veteran and worked with him aboard the U.S.S. Tripoli.  J.S. wrote that observers were randomly selected to take part in searches for submarines via helicopters, and that he feared such selection.  J.S. reported that he witnessed, along with the Veteran, the recovery of remains of a body where three-quarters of it had been eaten by sharks.  Fellow service members, L.W. and G.W., submitted almost-identical statements, dated in March 2009 and April 2009, respectively.  

The Board finds that the Veteran's claimed PTSD stressors are related to his fear of hostile military or terrorist activity, in that he witnessed the actual death of others, and are consistent with the places, types, and circumstances of his service aboard a ship during wartime.  Therefore, the Board finds that the Veteran's lay testimony alone establishes the occurrence of these claimed in-service stressors.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

The Veteran's service treatment records are silent for any psychiatric complaints or diagnoses. 

Post-service VA treatment records reflect diagnoses of PTSD, dysthymic disorder, and depressive disorder.  On VA psychiatric evaluations in March 2007 and December 2010, the Veteran was diagnosed with PTSD and dysthymia.

On VA psychiatric evaluation in March 2007, the Veteran reported his PTSD stressors to include witnessing a fellow service member being washed overboard and drowning; incoming attack by enemy fighter planes, without damage to U.S. ships; being stationed as a forward observer on land calling in information related to attacks; and recovering the remains of a service member, eaten by sharks.  He reported that he was constantly anxious because he might have been called to perform duty aboard a helicopter.  Following an interview with the Veteran, a review of the claims file, and a mental status examination, the examiner provided Axis I diagnoses of PTSD and dysthymia.  In this regard, the examiner noted that the Veteran witnessed traumatic experiences aboard ship and that based on such, he met the stressor criteria for PTSD.  

VA treatment records dated in August 2007 indicate that the Veteran underwent additional evaluation.  The examiner reported that subsequent to diagnostic testing, the Veteran met all PTSD diagnosis requirements, in that he satisfied the requirement that he was confronted with an event that involved threatened death or serious injury to self or others and emotional responses of intense fear, helplessness, or horror.  Specifically, the examiner noted the Veteran's reported incident wherein he witnessed the recovery of shark-eaten remains of a service member.  

On VA psychiatric evaluation in December 2010, the Veteran reported his PTSD stressors in the same manner as reported at the time of his above-described March 2007 VA psychiatric evaluation.  Following an interview with the Veteran, a review of the claims file, and a mental status examination, the examiner provided Axis I diagnoses of PTSD and dysthymic disorder.  The examiner opined that the Veteran met the stressor criteria for PTSD and listed such qualifying stressor as seeing men washed overboard and seeing human remains following a shark attack.  

Therefore, as the Veteran's claimed stressors of witnessing service members being washed overboard and witnessing the remains of a shark-eaten service member being pulled from wreckage of a helicopter are related to his fear of hostile military or terrorist activity, in that he witnessed the actual death of others, and are consistent with the places, types, and circumstances of his service.  Also, VA treatment providers and examiners have opined that the Veteran meets the PTSD stressor requirement, and that such adequate stressors include seeing men washed overboard and seeing human remains following a shark attack.  Thus, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

As an aside, though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Essentially, a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the veteran.

In the present matter, the veteran filed his claim of entitlement to service connection for PTSD.  Given that there is no competent evidence of record distinguishing the Veteran's psychiatric symptoms, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and dysthymia, is warranted.  When it is not possible to separate the effects of the service-connected condition versus a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  

Resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran incurred an acquired psychiatric disorder, to include PTSD, depressive disorder, and dysthymia, as a result of his active service.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and dysthymia, is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Additional development is needed prior to further disposition of the claim.

The Veteran seeks entitlement to service connection for a skin disorder on the basis that he was treated during service for the same and that such has continued from the time of his separation from service in 1972 to the present.
The only VA treatment records associated with the claims file are silent for complaint or treatment for a skin disorder.  While a number of instances of treatment include problems lists indicating that the Veteran reported a history of a skin disorder, specifically, jock itch, from service, there is no evidence of continuing skin problems.

In this regard, the Board notes that at the time of his Board hearing in November 2010, the Veteran reported that he received VA treatment soon after separation from service at a VA facility in Providence, Rhode Island in 1972, as well as current VA treatment for a skin disorder.  He also reported that he receives private treatment for a skin disorder.  Records of such treatment are not associated with the claims file. On remand, such records should be obtained and associated with the claims file.

Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

At the time of the Veteran's April 2007 VA examination, the examiner diagnosed the Veteran with a fungal rash of the groin and toes, with evidence of intense and long treatments.  The examiner noted that the Veteran reported a recent 12-month history of over-the-counter treatment.  The examiner, however, did not have the opportunity to consider any VA or private treatment records demonstrating post-service treatment for a skin disorder.  On remand, once the above-described VA and private treatment records have been associated with the claims file, the Veteran should be afforded a new examination to determine if any skin disorder found present is related to service, or has existed continuously since separation from service.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his treatment records maintained by the VA Medical Center (VAMC) in Beverly, Massachusetts, to include any outpatient clinics, dated prior to January 2007, and from February 2009 to the present, specifically to include any treatment for a skin disorder.  

2.  Obtain and associate with the Veteran's claims file his treatment records maintained by the VAMC in Providence, Rhode Island, dated from 1972 to 1976, or the appropriate custodian of records reflecting treatment sought in the 1970's near Providence, Rhode Island.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  Any and all efforts to secure such records must be properly documented in the claims file.

3.  Contact the Veteran and request that he submit a completed VA Form 4142, Authorization and Consent to Release Info to the VA, for private treatment records from Dr. M., in Beverly, Massachusetts, or any private treatment provider from which he sought treatment for his skin disorder. Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented in this regard.  Any and all efforts to secure such records must be properly documented in the claims file.

4.  Schedule the Veteran for a VA examination to determine the etiology of any skin disorder found present.  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's skin disorder was incurred in service, or is otherwise related to service, including exposure to herbicides.  The examiner must specifically comment upon the quality of the affected skin and indicate whether such demonstrates evidence of intense and long treatments over the course of many years, or intense and long treatments in the recent past.

In this regard, the examiner should consider the Veteran's statements regarding the in-service treatment with creams for a skin disorder and his statements of continuous symptoms of skin problems after service.  Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

5.  Subsequent to the VA examination, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, corrective procedures must be implemented. 

6.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


